DETAILED ACTION
	This Office Action is responsive to the December 3, 2021 Amendment
("Amendment") and arguments and remarks ("Remarks") traversing the October 12, 2021 Non-Final Rejection ("Non-Final Rejection").
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Rejection. The amendment is supported by Fig. 6A of the instant specification. 
Response to Arguments
Claims 1-5, 9, 12, 13, and 16 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140170478 A1 to Liao et al. (Liao) in the non-final rejection. 
Applicant has argued that Liao fails to teach the claimed solid polymer layer because the term “anode” as used in the preamble of claims 1 and 13 does not include an electrolyte (Remarks, page 7). Applicant argues that polymer layer 208 of Liao does not disclose the materials claimed in claims 2 or 5 (Remarks, page 9). 
	The Examiner notes that the Non-Final Rejection does not rely upon polymer layer 208 of Liao to teach the claimed solid polymer layer. Instead, the Non-Final Rejection asserted that solid electrolyte layer 106 teaches the claimed solid polymer layer. While the instant application uses the term “solid polymer layer” or “solid polymer matrix”, the solid polymer layer functions as an electrolyte. This interpretation is 
Applicant has additionally argued that Liao does not teach the claimed anode because Liao does not teach the LiPON layer and the solid polymer layer in the correct order. See Remarks on pages 8-9. Additionally, Applicant has argued that the battery of Liao does not read on the claimed anode because the battery of Liao does not disclose the claimed polymer layer. Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the layers disclosed by Liao in Figs. 1-2 do not read on the claimed arrangement of layers because the combination of Fig. 1 and Fig. 2 would lead to an arrangement of lithium 202 adjacent current collector 114 and the LiPON layer 206 adjacent electrolyte 206 (Remarks page 8). 
As noted by Applicant on page 7, Liao teaches in [0065] that protective structure 204, separating base electrode material layer 202 from electrolyte 106, includes polymer layer 208 adjacent either base electrode material layer 202 or separation layer 210. Given that protective structure 204 includes the LiPON layer 206, Fig. 2 must be understood to be upside down relative to Fig. 1. Taking into account the combined teachings of Figs. 1 and 2, Liao teaches the following layers in the following order, thus reading on the claimed order of layers. 
Current collector 114
Active material 202
Separation layer 210 

LiPON layer 206
Electrolyte 106
Separator 108
Further, Liao teaches that multilayer structure 204 allows passage of lithium ions and may impede the passage of other components that may damage the anode ([0053]). Because lithium ions pass through electrolyte materials but not the current collector, this teaching further supports the conclusion that the multilayer structure, including the LiPON layer 206, is placed between the current collector and the electrolyte. The Examiner notes that unlike the solid polymer layer of the porous separator of claims 1 and 13, the LiPON layer is not required to be directly on the current collector, thus encompassing arrangements with layers between the current collector and LiPON layer. 
Regarding rejections under 35 U.S.C 103 of Liao in view of Lee, and Liao in view of Lee and further in view of Gozdz, Lee’s teachings are applicable to Liao because Lee discloses electrolyte compositions and the electrolyte of Liao of reads on the claimed electrolyte as asserted above. Similarly, the teachings of Gozdz are applicable to Liao in view of Lee. Therefore, the rejections under 35 U.S.C 102(a)(1) and 35 U.S.C 103 are maintained. 
 
Claim Rejections - 35 USC § 102
Claims 1-5, 9, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140170478 A1 to Liao et al. (Liao). 
Regarding claim 1, Liao discloses an anode for a lithium metal battery ([0008]), comprising a current collector (Fig. 1, [0028] current collector 112); a LiPON layer on the current collector (Fig. 2, [0055] single-ion conductive layer 206 made of lithium phosphorus oxynitrides); a solid polymer directly layer on the LiPON layer opposite the current collector (Fig. 1, [0074], [0076], [0080] electrolyte 106 which can be a solid polymer electrolyte); and a porous separator laminated directly to the solid polymer layer opposite the LiPON layer (Fig. 1, [0113] separator 108). Fig. 2 of Liao is an illustration of the anode labeled 104 depicted in Fig. 1.
Regarding claim 2, Liao further discloses that solid polymer layer is one or more linear polymers selected from polyDDA-X, wherein X is one or more of TFSI, FSI, PF6, Cl, Br, and I, PVB, PVA, PVP, PUA and PVDF ([0080] solid polymer electrolyte can be PVDF), the one or more linear polymers mixed with an ion conducting filler ([0081-0082] solvent and ionic electrolyte salts which increase ionic conductivity). 
Regarding claim 3, Liao further discloses that the ion conducting filler comprises one or more of an ionic liquid polymer, an ionic liquid, a lithium salt and a solvent ([0081] solvent, [0082] lithium salts).
Regarding claim 4, Liao further discloses that the solid polymer layer comprises a solid polymer matrix formed of a crosslinked polymer ([0080] Liao discloses crosslinked polymers) mixed with an ion conducting filler ([0081-0082] solvent and lithium salt).
	Regarding claim 5, Liao further discloses that the crosslinked polymer is crosslinked PEGDMA, crosslinked polyDDA-X, crosslinked PVB, crosslinked PVA, 
	Regarding claim 12, Liao further discloses a lithium metal battery (title, “lithium-ion electrochemical cell”) comprising the anode of claim 1, (see rejection above regarding claim 1), a cathode (Fig. 1, [0028], cathode 102), and a liquid electrolyte ([0074], electrolyte 106 can be any suitable liquid). 
The feature as claimed of, “the lithium metal battery configured to operate at a pressure of 20 PSI or less,” does not impart any specific, inherent structure, wherein given all of the structure as set forth in the claims is met by Liao, the lithium metal battery of Liao is considered to be inherently capable of meeting the feature as claimed.    
Additionally, it is noted that the courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
	Regarding claim 13, Liao discloses an anode for a lithium metal battery ([0008]) comprising: a current collector (Fig. 1, [0028], current collector 112); a LiPON layer on the current collector (Fig. 2, [0055], single-ion conductive layer 206 made of lithium phosphorus oxynitrides); a solid polymer matrix on the LiPON layer, wherein the solid polymer matrix is a solidified polymer network ([0080], network) comprising a 	

Claim Rejections - 35 USC § 102/103
Claims 9, 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liao.
Regarding claim 9, Liao further discloses that the thickness of the single-ion conductive material layer (“LiPON layer”) may vary over a range of from 1 nm to 10 microns ([0056]). The range disclosed by Liao encompasses the claimed thickness range of greater than or equal to 0.2 microns and less than or equal to 3 microns. Liao does not disclose any difference or preference for values within the disclosed range. Liao additionally discloses that the thickness of the layer may depend on the material and method of deposition ([0057]). Given that the thickness is a result of the material and method of deposition, the range disclosed by Liao provides sufficient specificity such that Liao anticipates the feature as claimed. See ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) and MPEP 2131.03.
Alternatively, the claimed range of 0.2 to 3 microns is considered obvious in view of the taught range of 1 nm to 10 microns by Liao, given that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).

Regarding claim 16, Liao further discloses that the thickness of the single-ion conductive material layer (“LiPON layer”) may vary over a range of from 1 nm to 10 microns ([0056]). The range disclosed by Liao encompasses the claimed thickness range of greater than or equal to 0.2 microns and less than or equal to 3 microns. Liao does not disclose any difference or preference for values within the disclosed range. Liao additionally discloses that the thickness of the layer may depend on the material and method of deposition ([0057]). Given that the thickness is a result of the material and method of deposition, the range disclosed by Liao provides sufficient specificity such that Liao anticipates the feature as claimed. See ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) and MPEP 2131.03.
Alternatively, the claimed range of 0.2 to 3 microns is considered obvious in view of the taught range of 1 nm to 10 microns by Liao given that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).

Claim Rejections - 35 USC § 103
Claims 6, 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liao as applied to claims 1, 4, and 13 above, and further in view of 20160064770 A1 to Lee et al. (Lee).
Regarding claim 6, Liao further discloses that the ion conducting filler includes a lithium salt. Liao discloses that lithium salts can be added to the electrolyte ([0082]) to provide ion-conductivity ([0082]).  

In the same field of endeavor, Lee discloses analogous art of a lithium battery (title) with an anode ([0015]) that can have a LiPON layer ([0132]). Lee teaches an ion conducting filler ([222] comparative example 2, electrolyte without organic solvent and inorganic particles) that is a linearly chained polyDDA-X ([0224], poly(diallyldimethylammonium)TFSI), ionic liquid ([0224], polymeric ionic liquid), and a lithium salt ([0224]). The electrolyte taught by Lee is then dried to form a composite electrolyte layer ([0217]). Lee teaches that the composite electrolyte layer suppresses dendrite formation, improving ion conductivity and mechanical strength ([0041]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute as the specific ion conductor filler of Liao that of the composite electrolyte taught by Lee (i.e., claimed linearly chained polyDDA-X, ionic liquid and a lithium salt – [0222-0224]) in order to provide the predictable results of suppressing dendrite formation, improving ion conductivity, and improving mechanical strength as taught by Lee ([0041]) given the court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).  
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to prima facie  obvious in view of the case law cited.
Regarding claim 7, Liao further discloses that the ion conducting filler includes a lithium salt ([0082]) and a solvent ([0081]). Liao does not disclose that the ion conducting filler is specifically an ionic liquid-containing electrolyte, including an ionic liquid. 
In the same field of endeavor, Lee discloses analogous art of a lithium battery (title) with an anode ([0015]) that can have a LiPON layer ([0132]). Lee further teaches an ion conducting filler ([0105], “organic electrolyte”) that is an ionic liquid-containing electrolyte ([0105]) including an ionic liquid, a lithium salt, and a solvent ([0105]). The organic electrolyte of Lee is a component of a composite electrolyte ([0041]), which suppresses dendrite formation, improving ion conductivity and mechanical strength ([0041]).
Therefore it would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the ion conducting filler of Liao with the composite electrolyte taught by Lee (including claimed ionic liquid-containing electrolyte including an ionic liquid, a lithium salt, and a solvent [0105]), with the predictable result that the composite electrolyte would suppress dendrite formation, improve ion conductivity, and improve mechanical strength. The court has held that the simple substitution of one known element for another to obtain 
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious) (MPEP 2144.07).  Thus, the selection of a known material (Lee’s organic electrolyte including an ionic liquid, a lithium salt, and a solvent [0105]) for the ion conducting filler of Liao is further considered prima facie obvious in view of the case law cited.
Regarding claim 10, Liao does not disclose a thickness of the solid polymer electrolyte (“solid polymer layer”). 
In the same field of endeavor, Lee discloses analogous art of a lithium battery (title) with an anode ([0015]) that can have a LiPON layer ([0132]). Lee teaches an electrolyte layer with a thickness of 40 microns or less ([0115]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to choose a thickness of greater than or equal to 1 micron and less than or equal to 5 microns for the solid polymer electrolyte of Liao as a routine optimization, given that electrolyte layers were known in the art to have a thickness less than 40 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.  
Regarding claim 17, Liao does not disclose a thickness of the solid polymer electrolyte (“solid polymer layer”). 
In the same field of endeavor, Lee discloses analogous art of a lithium battery (title) with an anode ([0015]) that can have a LiPON layer ([0132]). Lee teaches an electrolyte layer with a thickness of 40 microns or less ([0115]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to choose a thickness of greater than or equal to 1 micron and less than or equal to 5 microns for the solid polymer electrolyte of Liao as a routine optimization, given that electrolyte layers were known in the art to have a thickness less than 40 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.  

Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liao, as applied to at least claims 1, 4, and 13 above, and further in view of Lee and US 20040018431 A1 to Gozdz et al. (Gozdz).
Regarding claim 8, Liao in view of Lee further teaches that the ion conducting filler is a linearly chained polyDDA-X, an ionic liquid, and a lithium salt (Lee, [0224]). See rejection of claim 6 above. Liao also teaches that PEGDMA is used as a gel polymer electrolyte, but fails to teach PEGDMA as a solid polymer electrolyte.  
In the same field of endeavor, Gozdz teaches analogous art of a rechargeable lithium-ion battery ([0032]) having a solid polymer electrolyte ([0015]). Gozdz teaches 
  Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute crosslinked PEGDMA as taught by Gozdz for the crosslinked polymer of Liao, given that crosslinked PEGDMA was a known type of crosslinked polymer in the art suitable for a solid polymer electrolyte. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (MPEP 2144.07). 
Regarding claim 15, Liao in view of Lee further teaches that the ion conducting filler is a linearly chained polyDDA-X, an ionic liquid, and a lithium salt (Lee, [0224]). See rejection of claim 6 above. Liao also teaches that PEGDMA is used as a gel polymer electrolyte, but fails to teach PEGDMA as a solid polymer electrolyte.  
In the same field of endeavor, Gozdz teaches analogous art of a rechargeable lithium-ion battery ([0032]) having a solid polymer electrolyte ([0015]). Gozdz teaches poly(ethyleneglycol)dimethacrylate (“PEGDMA”) as a polymer electrolyte precursor ([0052]), which is then crosslinked to form a solid polymer electrolyte ([0053-0054]).
  Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute crosslinked PEGDMA as taught by Gozdz for the crosslinked polymer of Liao, given that crosslinked PEGDMA was a known type of crosslinked polymer in the art suitable for a solid polymer electrolyte. The selection of a known material, which is based upon its . 

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liao, as applied to at least claims 1 and 13 above, and further in view of US 20130017441 A1 to Affinito et al. (Affinito).
Regarding claim 11, Liao does not disclose a seed layer of lithium metal. 
In the same field of endeavor, Affinito teaches analogous art of a lithium secondary battery ([0002]) with a current collector ([0005]) having a LiPON coating ([0113], single-ion conductive material). Affinito further teaches a seed layer of lithium metal ([0143]) between the current collector and the protective structure (“LiPON layer”) ([0143]). The Examiner notes that Affinito discloses LiPON in a single-ion conductive layer ([0113]), which is part of the protective structure ([0110]). Affinito teaches that a lithium seed layer facilitates the formation of a smooth electroactive layer ([0143]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add the lithium seed layer taught by Affinito to the anode disclosed by Liao, between the current collector and LiPON layer, with a reasonable expectation that such an arrangement would result in the formation of a smooth electroactive layer, given that the court has held that combining prior art elements according to known methods to yield predictable results supports a prima facie case of obviousness (MPEP 2143, Exemplary Rationale A).  
Regarding claim 18, Liao does not disclose a seed layer of lithium metal. 

Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add the lithium seed layer taught by Affinito to the anode disclosed by Liao, between the current collector and LiPON layer, with a reasonable expectation that such an arrangement would result in the formation of a smooth electroactive layer, given that the court has held that combining prior art elements according to known methods to yield predictable results supports a prima facie case of obviousness (MPEP 2143, Exemplary Rationale A).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729